DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art fails to teach nor suggest the limitations of claims 1, 8, and 15 in combination as recited therein.  More specifically, in regards to claim 1, prior art fails to teach nor suggest a first channel region comprising a first material, wherein the first material has a critical thickness below which the first material has properties of a semiconductor material and above which the first material has properties of a topological insulator, wherein the first channel region has a first thickness less than the critical thickness; a source/drain region adjacent to the first channel region, wherein the source/drain region comprises the first material with a second thickness greater than the critical thickness, in combination with the remaining limitations of claim 1.
In regards to claim 8, prior art fails to teach nor suggest  growing a layer of a first material to a first thickness onto a substrate, the first thickness being less than a critical thickness below which the first material is a semiconductor material and above which the first material is a topological insulator; rowing source/drain regions onto the portion of the substrate, wherein the growing the source/drain regions grows the first material to a thickness greater than the critical thickness, in combination with the remaining limitations of claim 8.
Lastly in regards to claim 15, prior art fails to teach nor suggest manufacturing a first channel region comprising a first material, wherein the first material has a critical thickness below which the first material has properties of a semiconductor material and above which the first material has properties of a topological insulator, wherein after the manufacturing the first channel region the first channel region has a first thickness less than the critical thickness; forming a source/drain region adjacent to the first channel region, wherein the source/drain region comprises the first material with a second thickness greater than the critical thickness, in combination with the remaining limitations of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        



2/13/21